DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of species III in the reply filed on 3/11/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 10 and 11 is/are rejected under 35 U.S.C. 102(a1,a2) as being anticipated by Hasegawa, et al. (US7218018).
Hasegawa in figs. 18-20 disclosed a vibration actuator that cooperates with a coil and a magnet to vibrate a movable body with respect to a stationary body 1, the vibration actuator comprising: the stationary body including the coil (3,5) and a core (2,4) around which the coil is wound; a shaft part 6a; and the movable body including the magnet (6b1,6b2), the movable body being movably supported by the stationary body via the shaft part, wherein the core is disposed along an axial direction of the shaft part and includes a core-side magnetic pole (2a,2b,2c,4a,4b) to be excited by energization to the coil, the magnet includes a magnet-side magnetic pole 6 disposed so as to face the core-side magnetic pole with a gap therebetween, and the vibration actuator further comprises a spring part 18 elastically supporting the movable body with respect to the stationary body, linearly movably in the axial direction in a reciprocating manner, and rotationally movably about an axis in a reciprocating manner; (claim 2) wherein the spring part includes: a magnetic spring provided by a magnetic attractive force occurring between the core-side magnetic pole and the magnet-side magnetic pole; and a metal spring disposed so as to urge the movable body in the axial direction between the movable body and the stationary body; (claim 3) wherein the metal spring is a cylindrical coil spring that is provided around the shaft part, between the stationary body and the movable body, and generates a torque in a winding direction of the coil along with movement of the movable body in the axial direction by energization to the coil; (claim 4) wherein the cylindrical coil spring is fixedly joined [14:24-26] to one of the stationary body and the movable body, the stationary body and the movable body being connected to an end of at least one of opposite ends of the cylindrical coil spring which are connected to both the stationary body and the movable body; (claim 10) wherein the movable body contains a high specific gravity metal material 17; (claim 11) a mobile electronic apparatus provided with the vibration actuator, e.g., an electric toothbrush or electric razor, (see JP2002-78310), incorporated by reference [1:26].

Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Hasegawa, cited above, the closest prior art of record, failed to disclose or reasonably suggest, in the claimed combination, (claim 5) wherein in the cylindrical coil spring, at least one of opposite ends of the cylindrical coil spring which are connected to the stationary body and the movable body is provided with a planar portion that is in planar contact with one of the stationary body and the movable body, or (claim 6) wherein the magnet-side magnetic pole is disposed to protrude partly in a rotational direction and generates a torque in the rotational direction in cooperation with the core-side magnetic pole excited by the energized coil; or (claim 7) wherein, in the movable body, opposite side parts positioned such that the shaft part is placed therebetween and extending in the axial direction are configured to have a thicknesses in a rotational direction thinner than a part into which the shaft part is inserted; or (claim 8) wherein the coil is driven by a drive signal at a single frequency where a resonant frequency at which the movable body is linearly moved in a reciprocating manner, and a resonant frequency at which the movable body is rotationally moved in a reciprocating manner are substantially identical to each other; or (claim 9) wherein the coil is driven by an input drive signal, a frequency of the drive signal being a superimposition of a drive frequency at which the movable body is linearly moved in a reciprocating manner, and a drive frequency at which the movable body is rotationally moved in a reciprocating manner different from a linear direction. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON M BARRERA whose telephone number is (571)272-1987. The examiner can normally be reached Monday-Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAMON M. BARRERA
Primary Examiner
Art Unit 2837



/RAMON M BARRERA/          Primary Examiner, Art Unit 2837